United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2505
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Angel Espinosa-Lozano, also known as *
Angel Espinosa, also known as Angel *       [UNPUBLISHED]
Lozano, also known as Manuel         *
Corrales-Estrada,                    *
                                     *
            Appellant.               *
                                ___________

                              Submitted: March 29, 2010
                                 Filed: April 8, 2010
                                  ___________

Before RILEY,1 Chief Judge, BYE and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

      Angel Espinosa-Lozano (Espinosa) pled guilty to unlawfully reentering the
United States after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2) and 6 U.S.C.




      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
§§ 202(3)-(4), 557. The district court2 imposed a sentence of 36 months in prison and
3 years of supervised release. On appeal, Espinosa’s counsel has moved to withdraw
and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence imposed was greater than necessary to satisfy the 18 U.S.C. § 3553(a)
factors.

       Having carefully reviewed the record, we find no abuse of discretion in the
sentence and no indication the district court, in imposing a below-Guidelines-range
sentence, overlooked or misapplied any relevant § 3553(a) factor, or gave significant
weight to an improper or irrelevant factor. See United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009) (holding a sentence was not unreasonable where the record
reflected the district court made an individualized assessment based on the facts
presented and specifically addressed the defendant’s proffered information in its
consideration of sentencing factors), cert. denied, 130 S. Ct. 1309 (2010); United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing the factors that
constitute an abuse of discretion); cf. United States v. Sicaros-Quintero, 557 F.3d 579,
583 (8th Cir. 2009) (according a presumption of reasonableness on appeal to a
sentence at the bottom of the Guidelines range). Finding no nonfrivolous issue for
appeal, see Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel’s motion to
withdraw and we affirm the judgment.
                        ______________________________




      2
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                          -2-